Judgment, Supreme court, New York County, entered on November 9, 1976, unanimously affirmed on the opinion of Stecher, J., dated October 6, 1976; and the order of said court entered on November 9, 1976, unanimously affirmed on the opinion of Stecher, J. arid on the opinion of Stecher, J. in the companion proceeding of Matter of Pagnan & F.LLI. (Finagrain, S.A.). Respondent shall recover of appellant one bill of $40 costs and disbursements of these appeals. Concur— Murphy, P. J., Lupiano, Evans, Capozzoli and Markewich, JJ.